MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00298-CV

                 IN THE INTEREST OF C.M. AND C. F., A CHILD

  Appeal from the 306th District Court of Galveston County (Tr. Ct. No. 13-CP-0068)

TO THE 306TH DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

      Before this Court, on the 2nd day of June, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

      After due consideration, the Court grants the motion to dismiss this appeal
      filed by the appellant, Texas Department of Family and Protective Services.
      It is therefore CONSIDERED, ADJUDGED, and ORDERED that the
      appeal be dismissed. It is further ORDERED that this decision be certified
      below for observance.

      Judgment rendered June 2, 2015.

      Judgment rendered by panel consisting of Chief Justice Radack and Justices
      Higley and Massengale.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.



July 31, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT